DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The Examiner acknowledges the applicant's submission of the amendment dated 5/20/21.  At this point claims 2-3, 7-8, 10-11, 13 and 17  have been amended and claims 19-22 have been added . Thus, claims 2-22 are pending in the instant application.
	The instant application having Application No.  16/891402 has a total of  21 claims pending in the application, there are  2  independent claims and  19  dependent  claims, all of which are ready for examination by the examiner.

   1. ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS
Double Patenting
The terminal disclaimer filed on 5/20/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents # 10,705,736, 10303370, 9996274, and 9588883 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments/arguments with respect to claims 2-22 have been considered and are persuasive.  The Examiner notes the arguments (see pages 8-11 of the remarks dated 5/20/21) pertaining to independent claims 2 and 13 with respect to 

   3.   REASONS FOR ALLOWANCE
Claims 2-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Independent claims 2 and 13 recites the limitations of (or similar thereof):

a memory controller communicatively coupled to the flash memory device, the memory controller configured to issue a first command packet to a first flash memory subdivision configured to operate in the first storage mode, a second command packet to a second flash memory subdivision configured to operate in the second storage mode, and a third command packet to a third flash memory configured to operate in the third storage mode, the first command packet comprising first address information for all of the N logical pages, the second command packet comprising second address information for M logical pages, the second address information having at least one bit representing a selected physical row and at least one bit representing a logical page address of a subset of logical page addresses corresponding to the selected physical row, and the third command packet comprising third address information for only the single logical page.” 

The prior art of record does not anticipate or render obvious the limitations above, particularly in combination with the other limitations within the claims.  The dependent claims are allowable for at least the same reasons of their respective independent claims.  



   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
     Claims 2-22 are allowable as noted above. 
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137